                Case 1:20-cv-03924-JGK Document 14 Filed 10/30/20 Page 1 of 1
                 Case 1:20-cv-03924-JGK Document 13 Filed 10/30/20 Page 1 of 1
                                                 LAW OFFICE OF

                                    JUSTIN          A.    ZELLER, P.c.
J USTI N A. ZELLER
JAZELLER@ZELLERLEGAL. COM                                                                                                   T ELEPHONE: 212 .229.2249
                                                                                                                              F ACSIMILE : 212.229.2246
JOHN M. GURRIERI
JMGURRIERI@ZELLERLEGAL.COM

                                                                   l
                                                                                      ·-- -- --- -
                                                                                         •- ------             -•
                                                                                                                  - - -· • ..
                                                                                                                    , ___         -


                                                                   F~)in; ::; l,l~' :·
                                                                   l'~ l")r)(':
                                                                   I
                                                                       __. - - . . J1'-,Jf'7:'
                                                                                         .    .,1.,,.
                                                                                                        TT
                                                                                                        ....



                                                                       lj f \' )::,~_.                             T ,            f
                                                                       t; .,jL.,_  r,'l • n f'Y • ·, · r · ,• ,
                                                                                       . .a." _\. ''(.,. . . -      _, J.
                                                                                                                            I .
                                                                                                                            •     -
                                                                                                                                      I




                                                                       ;:~~·~_:·'~-,-~1:. ~
                                                                                          -,i(J:o/z0o
                                                           October 30, 2020

       VIAECF

       Hon. John G. Koeltl, United States District Judge
       United States District Court for the Southern District of New York
       Daniel Patrick Moynihan United States Courthouse

       Re : Sapon Sapon et al v. John Doe Corporation et al, 20 CV 3924 (JGK)

       Dear Judge Koeltl:

               This firm represents the plaintiff in the above-referenced action. The plaintiff moves to
       adjourn the November 2, 2020, conference scheduled for 12:00p.m. The plaintiff just filed a notice
       of voluntary dismissal w ithout prejudice. No defendant has appeared. I apologize to the Court for
       the lateness of this request.

               I thank the Court for its time and consideration.

                                                           Respectfully submitted,

                                                           c;~ 7n. fUM,WU,'
                                                           John M. Gurrieri




                                                             APPLICATION GRANTED
                                                                 SO ORDERED


                                           1b(3o/f!#/0!::u.SDJ
                                 277 B ROADWAY, S UITE 408. N EW YORK, N.Y. 10007-2036
